MEMORANDUM **
Pepe Rodriguez-Losa appeals his 60-month sentence imposed following his guilty plea to being a removed alien found in the United States, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rodriguez-Losa’s counsel has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. There has been an answering brief, but no pro se supplemental brief, filed.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.